DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 8/26/2021. Claims 1-18 are currently pending. Claims 2-4, 9, and 11 have been amended. Claims 12-18 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Allard (US 5215180) in view of Kalany (US 2017/0203865 A1).
Regarding claim 1, Allard discloses a packaging machine for packaging articles comprising an article manipulation apparatus (Fig. 1A), the article manipulation apparatus comprising: a first conveyor (3 – Fig. 3); an article orientation device (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7) comprising a tool head (42 – Fig. 7) having at least one article gripper (10 – Fig. 7) for engaging with a displaceable article (col. 5, lines 12-20), the at least one gripper being rotatably mounted to the tool head (col. 5, lines 62-65); an article displacement device (the assembly of 12 – Fig. 1A and 34 – Fig. 3) comprising at least one article pushing tool (12 – Fig. 1A); at least one sensor (50 – Fig. 8) for determining the orientation of the displaceable article (col. 6, lines 12-17); and a drive mechanism (47 – Fig. 7) for rotating the at least one article gripper so to place the displaceable article in a predefined orientation (col. 5, line 65 – col. 6, line 11). Note that the limitations “for conveying packages, the packages each comprising a carton having at least one displaceable article disposed therein” and “for engaging with a displaceable article in a carton” are recitations of intended use and the limitation “receivable in an opening in a carton to displace the displaceable article such that it protrudes through a second opening in said carton” is a recitation of functional language. A recitation of the intended use of the claimed invention or a recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or function, then it meets the claim. In this case, article 
	However, Allard, does not disclose that the tool head and the article pushing tool are movable synchronously in a downstream direction with the first conveyor.
	Kalany teaches a packaging machine comprising a conveyor (16 – Fig. 1) and a tool (28 – Fig. 1), wherein the tool is movable synchronously in a downstream direction with the container (para. 0055, lines 1-3). One of ordinary skill in the art, upon reading the teaching of Kalany, would have recognized that moving the tool synchronously with the conveyor allows the packaging device to operate continuously as opposed to intermittently and thus increase the throughput of the packaging device.
	Therefore, it would have been obvious to one of ordinary skill in the art to have modified the tool head and article pushing tool of Allard to be movable synchronously in the downstream direction of the first conveyor as suggested by Kalany in order to operate continuously and thus increase the throughput of the packaging machine.

Allard, as modified by Kalany further teaches:
	Claim 2, the article displacement device (the assembly of 12 – Fig. 1A and 34 – Fig. 3, Allard) comprising a first working reach (the length of the assembly of 12 – Fig. 1A and 34 – Fig. 3, Allard) along a portion of a second conveyor (14 – Fig. 1A), and wherein the article displacement device engages with the displaceable article over the first working reach (col. 5, lines 12-16, Allard). Note that the article displacement apparatus is capable of engaging with a displaceable article so that the article protrudes from a carton.

	Claim 3, the article orientation device (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7, Allard) comprises a second working reach (the length of the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7, Allard) along a portion of a second conveyor (14 – Fig. 1A), each of the at least one article grippers (10 – Fig. 7, Allard) being moveable in synchronicity with a respective one of the at least one article pushing tools (12 – Fig. 1A, Allard) over the second working reach (See note). Note that this limitation is the result of the combination of Allard and Kalany. Since Allard discloses article grippers working in synchronicity with respective article pushing tools, when the teaching of a tool moving in synchronicity with a conveyor of Kalany is applied to Allard, the result is each of the article grippers being moveable in synchronicity with a respective one of the at least one article pushing tools over the second working reach.

	Claims 4 and 5, the packaging machine is fully capable of being used with a carton having the structure claimed in these claims.

	Claim 6, the packages are continuously moved in a downstream direction upon the first conveyor (16 – Fig. 1, Kalany) through the article manipulation apparatus (para. 0052, lines 1-5, Kalany).

	Claim 7, the packaging machine is fully capable of being used with a carton comprising one further article, the carton being configured to inhibit displacement of said at least one further article.

	Claim 15, the at least one article gripper (10 – Fig. 7, Allard) is configured to contact outer edges of the displaceable article to engage with the displaceable article in the carton. Note that the at least one article gripper is fully capable of contact the outer edges of a displaceable article.

	Claim 16, the at least one article gripper (10 – Fig. 7, Allard) comprises a same number of article grippers as a number of displaceable articles in the carton, and wherein the number of displaceable articles is less than a total number of articles in the carton. Note that the packaging machine is fully capable of being used with a carton comprising a number of articles that is the same as the number of article gripper and less than a total number of articles in the carton.

	Claim 17, the at least one article gripper (10 – Fig. 7, Allard) is configured to engage with the displaceable article and to not engage with the further article. Note that the at least one article gripper is fully capable of engaging with one article and not a second article since it can be engaged a first time and then the machine can be turned off and never used again.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allard (US 5215180) in view of Kalany (US 2017/0203865 A1).
Regarding claim 11, Allard discloses an article manipulation apparatus (Fig. 1A) for a packaging machine, the article manipulation apparatus comprising: a first conveyor (3 – Fig. 3); (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7) comprising a tool head (42 – Fig. 7) wherein the tool head has at least one article gripper (10 – Fig. 7) that engages with a displaceable article (col. 5, lines 12-20), the at least one article gripper is rotatably mounted to the tool head (col. 5, lines 62-65); an article displacement device (the assembly of 12 – Fig. 1A and 34 – Fig. 3) comprising at least one article displacement tool (12 – Fig. 1A); at least one sensor (50 – Fig. 8) for determining an orientation of the displaceable article (col. 6, lines 12-17); and a drive mechanism (47 – Fig. 7) for rotating the at least one article gripper so to place the displaceable article in a predefined orientation (col. 5, line 65 – col. 6, line 11). Note that the limitations “configured to convey a plurality of packages, each of the packages comprising a carton having at least one displaceable article disposed therein,” “that engages with a displaceable article in the carton,” and “that displaces the displaceable article such that it protrudes through a first opening in said carton” are recitations of functional language. A recitation of the intended use of the claimed invention or a recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or function, then it meets the claim. In this case, article manipulation apparatus of Allard is capable of being used with packages having the structural features recited in claim 1. Furthermore, the article pushing tool is fully capable of being used with a carton such that the pushing tool is received in a second opening of the carton to displace the displaceable article.
	However, Allard, does not disclose that the tool head and the article displacement tool are movable synchronously in a downstream direction with the first conveyor.
(16 – Fig. 1) and a tool (28 – Fig. 1), wherein the tool is movable synchronously in a downstream direction with the container (para. 0055, lines 1-3). One of ordinary skill in the art, upon reading the teaching of Kalany, would have recognized that moving the tool synchronously with the conveyor allows the packaging device to operate continuously as opposed to intermittently and thus increase the throughput of the packaging device.
	Therefore, it would have been obvious to one of ordinary skill in the art to have modified the tool head and article displacement tool of Allard to be movable synchronously in the downstream direction of the first conveyor as suggested by Kalany in order to operate continuously and thus increase the throughput of the packaging machine.

	Regarding claim 18, Allard, as modified by Kalany, further teaches the article orientation device (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7, Allard) comprises a working reach (the length of the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7, Allard) along a portion of a second conveyor (14 – Fig. 1A), each of the at least one article gripper (10 – Fig. 7, Allard) being moveable in synchronicity with a respective one of the at least one article pushing tools (12 – Fig. 1A, Allard) over the working reach (See note). Note that this limitation is the result of the combination of Allard and Kalany. Since Allard discloses article grippers working in synchronicity with respective article pushing tools, when the teaching of a tool moving in synchronicity with a conveyor of Kalany is applied to Allard, the result is each of the article grippers being moveable in synchronicity with a respective one of the at least one article pushing tools over the working reach.

Allowable Subject Matter
Claim 8-10 and 12-14 are allowed.

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.

	Regarding the claims in general, applicant argues the following:
“Applicant notes that the Office Action relies on inherency or the cited art features being capable of performing the intended use or function, but does not describe how the features disclosed by the cited references would inherently be capable of the claimed subject matter and the references themselves do not provide any such disclosure. In particular, the Office Action states the mere conclusion that ‘article manipulation apparatus of Allard is capable of being used with packages have the structural features recited in claim 1,’ and that ‘the packaging machine is fully capable of being used with a carton having the structure claimed in [claims 4 and 5].’ Without a supporting explanation or rationale, the Office Action has failed to meet the burden of establishing a prima facie case of obviousness, and Applicant respectfully submits that the cited references do not disclose or suggest the claimed subject matter.”

However, as noted in the rejection of claim 1 above, a recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim. A prima facie case of obviousness is not being made. Since the machine of Allard is capable of displacing articles, it is also capable of displacing articles that are disposed in a carton as claimed by applicant. Therefore, applicant’s argument is found to be not persuasive.


“the Office Action acknowledges that Allard fails to disclose or suggest the claimed ‘tool head... having at least one article gripper’ being ‘movable synchronously in a downstream direction with the first conveyor’ and ‘the at least one article pushing tool is movable synchronously in a downstream direction with the first conveyor,’ but relies on Kalany to allegedly teach those features. In fact, Allard describes that ‘[c]onveyors 3, 4 ... do not form part of the orientation machine’ and rather ‘a skid plate 5’ receives ‘the multipack from the conveyor 3,’ where the ‘skid plate 5 is disposed on the table 15,’ which ‘is fixedly mounted’ on frame 20. Allard also describes that lifters 12, which allegedly correspond to the claimed article pushing tool, ‘are mounted on the underside of the table’ and are ‘[m]ounted below the skid plate 5...and protruding through holes therein.’ To modify Allard, with the above-described fixed structures, so that the multipacks moved along a conveyor and both the chucks 10, which allegedly correspond to the claimed article gripper and lifters 12 all move synchronously in a downstream direction would require at least replacement of fixed skid plate 5 and fixed table 15, addition of conveyor, modification of chucks 10 that are also fixed to support platform 24 connected to the fixed table 15 by columns 22, modification of lifters 12, and somehow enabling lifters 12 to engage an underside of the containers 7 while also being movable with the containers 7 - the disclosure of Kalany simply does not provide disclosure or suggestion for all of those changes and/or additions to Allard. Applicant also notes that even more changes and/or additions would need to be made in light of the features recited in claim 3; and in particular, the cited references do not disclose or suggest have two different tools both moving in synchronicity with a conveyor that conveys the articles/packages/cartons.”

However, Allard discloses that there is a conveyor over the skid plate in the form of chains (14 – Fig. 1A) that move containers over the skid plate. As such, no extensive modification would be required. Furthermore, it is noted that Kalany is relied upon simply for the teaching that a tool can be moved synchronously with a conveyor. When applied to the invention of Allard, the result would be at least the grippers and the pushing tools being movable. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claims 1 and 11, applicant argues the following:
“The Office Action improperly concludes that Kalany's description of a particular ‘gripper set 20, 22, 24, and 26 carried on respective carriages 28, 30, 32, 34,’ which are ‘carried by rails 13, 9 for reciprocal movement in the machine direction MD with respect to rail 13,’ can be applied such that having any tool be movable in the machine direction is obvious. That cannot 
In particular, the gripper sets of Kalany are driven to pick up articles such as pouches 40a, 40b from above, and move them in a non-machine-direction to place them into cartons. However, Kalany does not disclose or suggest the capabilities of an article pushing tool (or any tool for that matter) pushing those articles from below (as in Allard) and also being movable synchronously in a downstream direction with the conveyor on which the articles are disposed. As such, the combination of Allard with Kalany does not disclose or suggest at least the claimed ‘article pushing tool,’ which is ‘receivable in an opening in a carton to displace the displaceable article such that it protrudes through a second opening in said carton,’ being ‘movable synchronously in a downstream direction with the first conveyor’ at least because Allard's lifters 12 are stationary and Kalany's structure of ‘gripper sets 20, 22, 24, and 26 carried on respective carriages 28, 30, 32, 34,’ which are ‘carried by rails 13, 9 for reciprocal movement in the machine direction MD,’ is different than, and could not be used in place of, Allard's structure of fixed lifters 12 mounted to a fixed table 15 on which the fixed skid plate 5 holds the multipack of containers.
In fact, this is evident by the Office Action's alleged rationale for rejecting independent claims 1 and 11, in which the alleged features or advantages are discussed, but how the teachings of Kalany would be applied to the disclosure of Allard to arrive at the claimed invention is not provided. Accordingly, the Office Action has failed to establish a prima facie case of obviousness with respect to independent claim 1. 
Therefore, Applicant submits that Allard in view of Kalany fails to disclose or suggest the claimed subject matter set forth in independent claim 1, and Applicant respectfully requests withdrawal of the rejections of independent claim 1, and claims 2-7 depending therefrom, at least in view of the foregoing amendments and remarks.”

However, it is noted that Kalany is only relied upon for the teaching of tools that move synchronously in a downstream direction with an article. Kalany is not relied upon for the specific structure of the tools. When the teaching of moving a tool synchronously in a downstream direction with an article is applied to the packaging machine of Allard the result is the grippers and pushing tools being moved synchronously in a downstream direction with an article. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/29/2021